Exhibit No. 10.1

 

CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT

 

This Convertible Note and Warrant Purchase Agreement (this “Agreement”) is made
as of January 20, 2012, by and among EntreMed, Inc., a Delaware corporation (the
“Company”), and the parties listed on the Schedule of Investors attached to this
Agreement as Exhibit A (individually, an “Investor” and collectively the
“Investors”).

 

RECITALS

 

WHEREAS, the Company desires to issue and sell convertible notes having an
original principal amount of up to an aggregate of $10,000,000, and issue stock
purchase warrants to the Investors, and the Investors desire to purchase such
convertible notes and warrants, in each case, on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions set forth in this Agreement, the parties to this Agreement mutually
agree as follows:

 

I.             PURCHASE AND SALE OF NOTES AND WARRANTS; CLOSING.

 

A.          Note Issuance. Subject to the terms and conditions of this
Agreement, at the Closing (as defined below) the Company agrees to sell to each
Investor, and each Investor severally agrees to purchase from the Company a
subordinated, mandatorily convertible note, which shall be convertible into
shares of the common stock, par value $0.01 of the Company (“Common Stock”), in
substantially the form attached to this Agreement as Exhibit B (individually, a
“Note”, and collectively, the “Notes”) in the principal amount set forth
opposite such Investor’s name on Exhibit A hereto. The obligations of the
Investors to purchase Notes are several and not joint.

 

B.           Warrant Issuance. Subject to the terms and conditions of this
Agreement, the Company further agrees to issue to each Investor at the Closing a
warrant, in substantially the form attached to this Agreement as Exhibit C
(individually, a “Warrant”, and collectively, the “Warrants”), which will be
exercisable for a number of shares of Common Stock equal to 20% of (i) the
initial principal amount of the Note issued to the Investor divided by (ii)
$1.15. The exercise price of the Warrants issued to each Investor shall be
$1.40. The number of shares of Common Stock that the Investor shall be entitled
to purchase upon Warrant exercise and the per share exercise price of the
Warrant shall be subject to adjustment in the manner set forth in the Warrant.

 

C.           Use of Proceeds. The Company will use the proceeds from the sale of
the Notes and Warrants for general corporate purposes, including additional
clinical trials for ENMD-2076.

 

D.           Closing; Delivery. The initial sale and purchase of the Notes and
Warrants shall take place in a closing (the “Closing”) to be held on January 27,
2012 at the offices of EntreMed, Inc., 9640 Medical Center Drive, Rockville, MD
20850, or at such other time and place upon which the Company and the Investors
mutually agree. At the Closing, the Company will deliver to each of the
Investors the respective Note and Warrant to be purchased by such Investor
against receipt by the Company of the corresponding purchase price set forth on
Exhibit A hereto in the form of a wire transfer of immediately available funds
to the Company. Each of the Notes and Warrants will be registered in such
Investor’s name in the Company’s records.

 

E.           Reservation of Common Stock. The Company shall reserve a sufficient
number of shares of its Common Stock for issuance upon conversion of the Notes
and the exercise and of the Warrants, as applicable. In connection therewith,
such shares of the Company’s Common Stock shall be duly authorized and, when
issued or delivered upon (x) conversion of the Notes in accordance with the
terms of the Notes or (y) exercise of the Warrants in accordance with their
terms, shall be validly issued, fully paid and non-assessable.

  



 

 



  

II.            Shareholder Approval.

 

A.           Filing of Preliminary Proxy Statement. As soon as practicable, the
Company shall cause to be prepared and filed with the Securities and Exchange
Commission (the “SEC”) a preliminary proxy statement (the “Preliminary Proxy
Statement”) to obtain approval, in accordance with the Nasdaq Listing Rules, of
the issuance of the shares of Common Stock issuable upon conversion of the Notes
and exercise of the Warrants (such approval, the “Shareholder Approval”).

 

B.           Shareholder Meeting. Upon approval by the SEC of such Preliminary
Proxy Statement or, if the SEC has not reviewed such, at the expiration of 10
calendar days from the filing of the Preliminary Proxy Statement, the Company
shall file a definitive proxy statement and hold its annual meeting of
shareholders no later than April 30, 2012 (the “Shareholder Meeting”) to obtain
the Shareholder Approval.

 

III.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY. Except as
otherwise described in the Company’s most recent Annual Report on Form 10-K, the
Company’s Quarterly Reports on Form 10-Q filed after the Company's most recent
Annual Report on Form 10-K, the Company's Proxy Statement for its 2011 annual
meeting of shareholders, and any of the Company's Current Reports on Form 8-K
filed after the filing of the Company’s most recent Form 10-K (collectively, the
“SEC Reports”), the Company hereby represents and warrants to, and covenants
with, the Investor as of the date hereof, as follows:

 

A.           Organization. The Company is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Company has full power and authority to conduct its business as presently
conducted and is registered or qualified to do business and in good standing in
each jurisdiction in which it owns property or transacts business and where the
failure to be so qualified would have a material adverse effect upon the Company
and its subsidiaries as a whole or the business, financial condition,
properties, operations or assets of the Company and its subsidiaries as a whole
or the Company’s ability to perform its obligations under this Agreement, the
Note and the Warrant to be issued to the Investor (collectively, the
“Transaction Agreements”) in all material respects (“Material Adverse Effect”),
and no proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing, or seeking to revoke, limit or curtail, such power and
authority or qualification.

 

B.           Due Authorization. The Company has all requisite corporate power
and authority to execute, deliver and perform its obligations under the
Transaction Agreements. The execution and delivery of the Transaction Agreements
and the consummation by the Company of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary corporate action and no
further action on the part of the Board of Directors or stockholders is
required. Upon execution of the Transaction Agreements by the Company, the
Transaction Agreements will be validly executed and delivered by the Company and
will constitute legal, valid and binding agreements of the Company enforceable
against the Company in accordance with their terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors' rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies.

 

C.           Valid Issuance. The shares of the Company’s Common Stock issuable
upon conversion of the Notes and exercise of the Warrants (the “Conversion
Stock”), when issued in compliance with the provisions of the Transaction
Agreements, will be validly issued (including, without limitation, issued in
compliance with applicable federal and state securities laws), fully paid and
nonassessable, and will be free of any liens or encumbrances; provided, however,
that the Conversion Stock may be subject to restrictions on transfer under state
and/or federal securities laws as set forth herein or otherwise required by such
laws at the time a transfer is proposed.

  



 

 



  

D.           No Conflict or Default. The execution and delivery of the
Transaction Agreements and the sale and issuance of the Note and Warrant to be
sold by the Company pursuant to this Agreement, the fulfillment of the terms of
the Transaction Agreements and the consummation of the transactions contemplated
thereby will not: (i) result in a conflict with or constitute a material
violation of, or material default (with the passage of time or otherwise) under,
(A) any bond, debenture, note, loan agreement or other evidence of indebtedness,
or any material lease or contract to which the Company is a party or by which
the Company or their respective properties are bound, (B) the Certificate of
Incorporation, by-laws or other organizational documents of the Company, as
amended, or (C) any law, administrative regulation, or existing order of any
court or governmental agency, or other authority binding upon the Company or the
Company's respective properties; or, (ii) result in the creation or imposition
of any lien, encumbrance, claim or security interest upon any of the material
assets of the Company or an acceleration of indebtedness pursuant to any
obligation, agreement or condition contained in any material bond, debenture,
note or any other evidence of indebtedness or any material indenture, mortgage,
deed of trust or any other agreement or instrument to which the Company is a
party or by which it is bound or to which any of the property or assets of the
Company is subject, except as contemplated by the Transaction Agreements. No
consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency,
governmental body or any other third-party is required for the execution and
delivery of the Transaction Agreements by the Company, other than such as have
been made or obtained, and except for any filings required to be made under
federal or state securities laws.

 

E.           Legal Proceedings. There is no material legal or governmental
proceeding pending, or to the knowledge of the Company, threatened, to which the
Company is a party or of which the business or property of the Company is
subject that is required to be disclosed and that is not so disclosed in the SEC
Reports.

 

F.           No Violations. To the knowledge of the Company, it is not in
violation of any law, administrative regulation, ordinance or order of any court
or governmental agency, arbitration panel or authority applicable to the
Company, which violation, individually or in the aggregate, is reasonably likely
to have a Material Adverse Effect. The Company is not in default (and there
exists no condition which, with the passage of time or otherwise, would
constitute a default) in the performance of any bond, debenture, note or any
other evidence of indebtedness or any indenture, mortgage, deed of trust or any
other material agreement or instrument to which the Company is a party or by
which the Company is bound, which such default would have a Material Adverse
Effect upon the Company.

 

G.           Governmental Permits, Etc. The Company has all necessary
franchises, licenses, certificates and other authorizations from any foreign,
federal, state or local government or governmental agency, department or body
that are currently necessary for the operation of the business of the Company as
currently conducted, except where the failure to currently possess such
franchises, licenses, certificates and other authorizations is not reasonably
likely to have a Material Adverse Effect.

 

H.           Financial Statements. The financial statements of the Company and
the related notes contained in the SEC Reports present fairly and accurately in
all material respects the financial position of the Company as of the dates
therein indicated, and the results of its operations, cash flows and the changes
in shareholders' equity for the periods therein specified, subject, in the case
of unaudited financial statements for interim periods, to normal year-end audit
adjustments. Such financial statements (including the related notes) have been
prepared in accordance with generally accepted accounting principles (“GAAP”)
applied on a consistent basis at the times and throughout the periods therein
specified, except that unaudited financial statements may not contain all
footnotes required by GAAP.

 

I.            Independent Accountants. Reznick Group, P.C., who have certified
certain financial statements of the Company, and have audited the Company’s
internal control over financial reporting and managements’ assessment thereof,
are to the Company’s knowledge, independent registered public accountants with
respect to the Company as required by the U.S. Securities Act of 1933, as
amended (the “Securities Act”).

 

J.           Clinical Trials. The clinical, pre-clinical and other studies and
tests conducted by or on behalf of or sponsored by the Company were and, if
still pending, are being conducted in accordance with all statutes, laws, rules
and regulations, as applicable (including, without limitation, those
administered by the FDA or by any foreign, federal, state or local government or
regulatory authority performing functions similar to those performed by the FDA)
except where the failure to comply with such statutes, laws, rules or
regulations would not result, individually or in the aggregate, in a Material
Adverse Effect.

 

K.           No Material Adverse Change. Except as disclosed in the SEC Reports
or in any press releases issued by the Company, there has not been (i) an event,
circumstance or change that has had or is reasonably likely to have a Material
Adverse Effect upon the Company, (ii) any obligation incurred by the Company
that is material to the Company, (iii) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company, or (iv) any loss or
damage (whether or not insured) to the physical property of the Company which
has had a Material Adverse Effect.

  



 

 

   

L.           SEC Filings. The Company has filed or furnished all reports,
schedules, forms, statements and other documents with the SEC required to be
filed or furnished by the Company under the Securities Act of 1933, as amended
(the “Securities Act”) or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) since January 1, 2010 (collectively, the “Company SEC
Documents”). As of their respective filing dates, the Company SEC Documents
complied as to form in all material respects with the requirements of the
Securities Act and the Exchange Act, as the case may be, and the rules and
regulations of the SEC promulgated thereunder applicable to such Company SEC
Documents, in each case as in effect at such time, and none of the Company SEC
Documents contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

IV.           REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF INVESTORS.
Each Investor, severally and not jointly, hereby represents and warrants to, and
agrees with, the Company, that:

 

A.           Authorization. Such Investor has full power and authority to enter
into this Agreement. The Agreement, when executed and delivered by such
Investor, will constitute valid and legally binding obligations of such
Investor, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors' rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies.

 

B.           Purchase Entirely for Own Account. This Agreement is made with such
Investor in reliance upon the Investor’s representation to the Company, which by
such Investor’s execution of this Agreement, such Investor hereby confirms, that
the Notes and Warrants and Conversion Stock (collectively, the “Securities”) to
be acquired by such Investor will be acquired for investment for such Investor's
own account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that such Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same. By executing this Agreement, such Investor further represents that
such Investor does not presently have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participations to such
Person or to any third Person, with respect to any of the Securities. Such
Investor has not been formed for the specific purpose of acquiring the
Securities.

 

C.           Disclosure of Information. Such Investor has had an opportunity to
discuss the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Securities with the Company’s management and
has had an opportunity to review the Company's facilities. The foregoing,
however, does not limit or modify the representations and warranties of the
Company in Section 3 of this Agreement or the right of such Investor to rely
thereon.

 

D.           Ownership Limitation. Such Investor acknowledges and agreed that,
without Shareholder Approval, the Notes may not be converted, and the Warrants
may not be exercised, in whole or in part, as applicable, into shares of Common
Stock if such conversion would result in the Investor (either individually or as
part of a “group” under the United States federal securities laws) owning, or
having a right to acquire, the greater of (i) 17.50% of the outstanding shares
of the Company's Common Stock or (ii) such number of shares that would cause a
“change in control” under the applicable rules of the Nasdaq Stock Market. Such
Investor acknowledges and agrees that if Shareholder Approval is not obtained at
the Shareholder Meeting, the Investor shall be subject to the ownership
limitations set forth in this Section 2.3 unless the Company holds a subsequent
shareholder vote to approve the conversion of the Notes and the exercise of
Warrants in full.



  



 

 

   

E.           Restricted Securities. Such Investor understands that the
Securities have not been, and will not be, registered under the Securities Act,
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Investor's representations as
expressed herein. Such Investor understands that the Securities are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, such Investor must hold the Securities indefinitely
unless they are registered with the Securities and Exchange Commission and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. Such Investor further acknowledges that
if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Securities, and on requirements
relating to the Company which are outside of such Investor's control, and which
the Company is under no obligation and may not be able to satisfy.

 

F.           No Public Market. Such Investor understands that no public market
now exists for the Notes and the Warrants, and that the Company has made no
assurances that a public market will ever exist for the Notes and the Warrants.

 

G.           Rule 144. Such Investor is aware of Rule 144 under the Securities
Act and the restrictions imposed thereby and further understands and agrees that
so long as such Investor beneficially owns 10% or more of the Company’s then
outstanding securities, the Company will deem the Investor to be an “affiliate”
as defined in Rule 144(a)(1) and any transfers of the Conversion Stock by the
Investor shall be subject to the limitations applicable to affiliates set forth
in the Securities Act and the rules promulgated thereunder, including without
limitation Rule 144.

 

H.           Legends. Such Investor understands that the Notes and the Warrants
and Conversion Stock issued upon conversion or exercise of the Notes and the
Warrants, may bear one or all of the following legends (or substantially similar
legends), unless and until the Conversion Stock is registered under the
Securities Act pursuant to an effective registration statement:

 

1.            “NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION
HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR UNDER ANY APPLICABLE STATE SECURITIES LAWS. NEITHER THIS NOTE NOR THE
UNDERLYING SECURITIES MAY BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE NOTE OR THE
UNDERLYING SECURITIES OR AN EXEMPTION THEREFROM UNDER SUCH ACT AND UNDER ANY
APPLICABLE STATE SECURITIES LAWS. THE COMPANY, IN ITS SOLE DISCRETION, SHALL
HAVE THE RIGHT TO REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED IN
CONNECTION WITH ANY PROPOSED TRANSFER NOR IS SUCH TRANSFER IN VIOLATION OF ANY
APPLICABLE STATE SECURITIES LAWS. THIS LEGEND SHALL BE ENDORSED UPON ANY NOTE OR
SECURITIES ISSUED IN EXCHANGE FOR, OR UPON CONVERSION OF, THIS NOTE.”

 

2.           Any legend required by the securities laws of any state to the
extent such laws are applicable to the Securities represented by the certificate
so legended.

 

I.           Accredited Investor. Such Investor is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

J.           Foreign Investors. If such Investor is not a United States person
(as defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended), such Investor hereby represents that it has satisfied itself as to the
full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Notes and the Warrants or any use of this
Agreement, including (i) the legal requirements within its jurisdiction for the
purchase of the Notes and the Warrants, (ii) any foreign exchange restrictions
applicable to such purchase, (iii) any governmental or other consents that may
need to be obtained, and (iv) the income tax and other tax consequences, if any,
that may be relevant to the purchase, holding, redemption, sale, or transfer of
the Securities. Such Investor’s subscription and payment for and continued
beneficial ownership of the Securities will not violate any applicable
securities or other laws of such Investor’s jurisdiction.

 

K.           No General Solicitation. Neither the Investor, nor any of its
officers, directors, employees, agents, stockholders or partners has either
directly or indirectly, including through a broker or finder (a) engaged in any
general solicitation, or (b) published any advertisement in connection with the
offer and sale of the Notes and the Warrants.

  



 

 

   

V.            CONDITIONS TO CLOSING.

 

A.           Conditions to Investors’ Obligations. The obligations of each
Investor to purchase Notes and Warrants under this Agreement are subject to the
fulfillment or waiver, on or before Closing, of each of the following
conditions:

 

1.           each of the representations and warranties of the Company contained
in Section 3 shall be true and correct on and as of the applicable Closing with
the same effect as though such representations and warranties had been made on
and as of the date of such Closing;

 

2.           the Company shall have received the written agreement of Celgene,
in a form reasonably satisfactory to the Investors, approving the transactions
contemplated by this Agreement and agreeing to: convert all of its outstanding
Series A Convertible Preferred Stock to Common Stock; waive all accrued
dividends; and terminate all governance rights, effective immediately following
Shareholder Approval;

 

3.           the Company shall have delivered a termination notice to YA Global
Master SPV Ltd. in accordance with the terms of that certain Standby Equity
Distribution Agreement, dated as of June 28, 2011, to terminate such agreement;

 

4.           the Investors have, in the aggregate, purchased a minimum of $8
million in Notes and Warrants;

 

5.            the Company shall have performed and complied with all agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by it on or before the applicable Closing and shall
have obtained all approvals, consents and qualifications necessary to complete
the issuance and sale of Notes and Warrants described herein; and

 

6.           there shall not have been any Event of Default (as defined in the
Notes) nor shall there exist any state of facts or condition that with or
without the passage of time or giving of notice would constitute an Event of
Default.

 

B.           Condition to Company’s Obligations. The obligations of the Company
to each Investor under this Agreement are subject to the fulfillment or waiver,
on or before Closing, of each of the following conditions:

 

1.           each of the representations and warranties of such Investor
contained in Section 4 shall be true and correct on the date of the Closing;

 

2.           the Investors have, in the aggregate, purchased a minimum of $8
million in Notes and Warrants;

 

3.           such Investor shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing and
shall have obtained all approvals, consents and qualifications necessary to
complete the purchase and sale described herein; and

 

4.            such Investor shall have transferred to the Company, by wire
payment in immediately available funds, the purchase price for the Notes and
Warrants issued to it, in the respective amount indicated on Exhibit A hereto
opposite the name of such Investor.

 



 

 



  

VI.           COVENANTS.

 

A.           Registration Rights.

 

1.            Registration. Subject to the terms and upon the conditions of this
Agreement, the Company covenants and agrees that as promptly as practicable
after (and in any event no more than ninety (90) days after) Shareholder
Approval, the Company shall have prepared and filed with the SEC a Shelf
Registration Statement covering the resale of all of the Registrable Securities.
The Company shall use reasonable best efforts to cause such Shelf Registration
Statement to be declared or become effective as soon as practicable and to keep
such Shelf Registration Statement continuously effective and in compliance with
the Securities Act and usable for resale of such Registrable Securities until
the date that is six months from the Closing. The Company shall register the
resale of the Registrable Securities on Form S-3 or such other form it is
eligible to use, and shall be effected by means of an offering to be made on a
continuous basis under the Securities Act (a “Shelf Registration Statement”) in
accordance with the methods and distribution set forth in the Shelf Registration
Statement and Rule 415.

 

2.           Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Company. Each Holder shall pay any Selling Expenses incurred in
connection with the sale of any Common Stock sold pursuant to the Shelf
Registration Statement.

 

3.           Indemnification. The Company agrees to indemnify each Holder and,
if a Holder is a person other than an individual, such Holder’s officers,
directors, employees, agents, representatives and Affiliates, and each Person,
if any, that controls a Holder within the meaning of the Securities Act (each,
an “Indemnitee”), against any and all Losses, joint or several, arising out of
or based upon any untrue statement or alleged untrue statement of material fact
contained in any registration statement, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto or
any documents incorporated therein by reference or contained in any free writing
prospectus (as such term is defined in Rule 405) prepared by the Company or
authorized by it in writing for use by such Holder (or any amendment or
supplement thereto), or any omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; provided, however
that the Company shall not be liable to such Indemnitee in any such case to the
extent that any such Loss is based solely upon an untrue statement or omission
made in such registration statement, including any such preliminary prospectus
or final prospectus contained therein or any such amendments or supplements
thereto or contained in any free writing prospectus (as such term is defined in
Rule 405) prepared by the Company or authorized by it in writing for use by such
Holder (or any amendment or supplement thereto), in reliance upon and in
conformity with information regarding such Indemnitee or its plan of
distribution or ownership interests which was furnished in writing to the
Company by such Indemnitee expressly for use in connection with such
registration statement, including any such preliminary prospectus or final
prospectus contained therein or any such amendments or supplements thereto. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnitee and shall survive the transfer of the
Registrable Securities by the Holders.

 

4.           Assignment of Registration Rights. The rights of each Investor to
registration of Registrable Securities pursuant to this Agreement may not be
assigned by the Investor to a transferee or assignee of Registrable Securities
without the prior written consent of the Company.

 

5.           Rule 144 Reporting. With a view to making available to the Investor
and Holders the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its reasonable best efforts to:

 

(i)           make and keep adequate current public information with respect to
the Company available, as those terms are understood and defined in Rule
144(c)(1) or any similar or analogous rule promulgated under the Securities Act,
at all times after the effective date of this Agreement;

 

(ii)           so long as the Investor or a Holder owns any Registrable
Securities, furnish to the Investor or such Holder forthwith upon request: (A) a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144 under the Securities Act, and of the Exchange Act;
(B) a copy of the most recent annual or quarterly report of the Company; and
(C) such other reports and documents as the Investor or Holder may reasonably
request in availing itself of any rule or regulation of the SEC allowing it to
sell any such securities without registration; and

 



 

 





  

(iii)           to take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable such Holder to
sell Registrable Securities without registration under the Securities Act.

 

6.            As used in this Section 6.1, the following terms shall have the
following respective meanings:

 

(i)            “Holder” means the Investor and any other holder of Registrable
Securities to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 6.1(d) hereof.

 

(ii)            “Loss or Losses” means any and all losses, damages, reasonable
costs, reasonable expenses (including reasonable attorneys’ fees and
disbursements), liabilities, settlement payments, awards, judgments, fines,
obligations, claims, and deficiencies of any kind, excluding special,
consequential, exemplary and punitive damage.

 

(iii)            “Register,” “registered” and “registration” shall refer to a
registration effected by preparing and (A) filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of effectiveness of such
registration statement or (B) filing a prospectus and/or prospectus supplement
in respect of an appropriate effective registration statement.

 

(iv)            “Registrable Securities” means (A) all Conversion Stock held by
the Holders from time to time and (B) any equity securities issued or issuable
directly or indirectly with respect to the securities referred to in clause
(A) by way of conversion, exercise or exchange thereof or stock dividend or
stock split or in connection with a combination of shares, recapitalization,
reclassification, merger, amalgamation, arrangement, consolidation or other
reorganization, provided that, once issued, such securities shall cease to be
Registrable Securities (1) when they are sold pursuant to an effective
registration statement under the Securities Act, (2) upon the date at which all
Registrable Securities may be sold without restriction under Rule 144, (3) when
they shall have ceased to be outstanding, or (4) when they have been sold in a
private transaction in which the transferor’s rights under this Agreement are
not assigned to the transferee of the securities. No Registrable Securities may
be registered under more than one registration statement at one time.

 

(v)            “Registration Expenses” means all expenses incurred by the
Company in effecting any registration pursuant to this Agreement (whether or not
any registration or prospectus becomes effective or final) or otherwise
complying with its obligations under this Section 6.1, including, without
limitation, all registration, filing and listing fees, printing expenses, fees
and disbursements of counsel for the Company, blue sky fees and expenses, and
the expenses of the Company’s independent accountants in connection with any
regular or special reviews or audits incident to or required by any such
registration, but shall not include Selling Expenses and the compensation of
regular employees of the Company, which shall be paid in any event by the
Company.

 

(vi)            “Rule 144,” “Rule 405” and “Rule 415” mean, in each case, such
rule promulgated under the Securities Act (or any successor provision), as the
same shall be amended from time to time.

 

(vii)            “Selling Expenses” means all discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Holder.

 



 

 



  

B.            Board Representation Rights.

 

1.           Appointment of Investor Designees. Immediately following the
Closing, each of Emerging Technology Partners, LLC (“ETP”) and IDG-Accel (“IDG”
and together with ETP, the “Lead Investors”) shall be entitled to designate one
Investor Designee (as defined below) to the Company’s Board of Directors, as
provided herein. In the event ETP or IDG declines to designate an Investor
Designee, the other shall have the right to designate a second Investor
Designee. The Company’s Board of Directors shall by written consent or meeting
appoint the Investor Designee(s) to the Company’s Board of Directors, effective
upon the Closing. For purposes of this Section 6.2, “Investor Designees” shall
mean the maximum number of directors that may be appointed under Nasdaq Stock
market listing rules (the “Listing Rules”) in connection with this Agreement and
the transactions contemplated hereby. If the Investor’s ownership of Securities
decreases at any time (as measured in the aggregate number of shares of
Conversion Stock issuable to all Investors party hereto), the number of Investor
Designees shall decrease ratably such that the percentage of the Board of
Directors represented by the Investors Designees shall not exceed the Investors’
proportionate percentage equity ownership in the Company. For the avoidance of
doubt, the maximum number of Investor Designees that may be nominated by the
Lead Investors at any time shall be equal to the product, rounded up to the
nearest whole number, of (i) the Investor’s aggregate ownership percentage of
Securities (on an as-converted basis), as of such date, multiplied by (ii) the
total number of directors on the Board of Directors (which total number of
directors includes the proposed Investor Designees).

 

2.           Nomination of Investor Designees. Any Investor Designee (including
any successor designee pursuant to Subsection 6.2(d) below) shall be nominated
by the Board of Directors (or a committee thereof) for election at the annual
meeting of stockholders at which such Investor’s Designee’s term will expire.
Unless otherwise agreed by the Board of Directors, each Investor Designee (other
than an employee of the Company) shall comply with the independence requirements
of the Listing Rules. At least sixty (60) days prior to any such annual meeting
at or by which directors are to be elected, the Lead Investors shall notify the
Company in writing of the Investor Designee(s) to be nominated for election as a
director. The Company shall disclose in its proxy the nominated Investor
Designee(s). In the absence of any such notification, it shall be presumed that
the Lead Investor’s then incumbent Investor Designee(s) has been renominated as
its Investor Designee(s). The rights provided under this Section 6.2 are the
exclusive rights of the Lead Investors and are not transferable.

 

3.           Restrictions on Investor Designees. The Investor Designees
(i) shall be bound by confidentiality obligations with respect to the Company
and its business to the same extent as are other directors of the Company and as
is the Investor pursuant to this Agreement; and (ii) if deemed necessary by a
determination of the Chairman of the Board or a vote of the majority of the
independent members of the Board, shall not participate in any Board
deliberations or action (including, but not limited to, Board presentations or
discussions), or receive Board information, relating to any matter to which the
Investor is either directly or indirectly involved or has any interest that is
competing or inconsistent with the interests of the Company. The Investor agrees
to cause the Investor Designees (and each successor) to comply with the
obligations in clause (i) of the preceding sentence for the benefit of the
Company and its successors.

 

4.           Successor Designees. If an Investor Designee shall cease to serve
as a director for any reason, the Company’s Board of Directors shall appoint and
elect a replacement director to serve out the remaining term of the existing
director upon written notice to the Company by the Investor. The Lead Investors
may designate a nominee to succeed any such resigning Investor Designee, and the
Nominating and Corporate Governance Committee shall consider such nominee for
nomination to the Board of Directors.

 

5.           Indemnification Agreement. The Company shall provide each Investor
Designee (or successor Investor Designee) serving on the Board of Directors with
the same indemnification rights currently granted, or such rights as may be
amended from time to time, as provided to all other members of the Board of
Directors.

 



 

 



  

6.           Observer Rights. In lieu of an Investor Designee, IDG and ETP may
each instead elect to designate an observer to the Board of Directors (each such
observer, an “Investor Observer”).  Such Investor Observer may attend, in
person, as an observer, all meetings held in person and participate in
telephonic meetings of the Board of Directors of the Company, provided that such
Investor Observer shall not be entitled to vote on any matter brought to a vote
at any such meeting.  The Company reserves the right to withhold any information
and to exclude such Investor Observer from any meeting, or any portion thereof,
as is reasonably determined by the Chairman of the Board or a majority of the
members of the Board of Directors or any committee thereof (in the case of
committee meetings) to be necessary for purposes of confidentiality, competitive
factors, attorney-client privilege or other reasonable purposes (at the sole
discretion of the Chairman of the Board or a majority of the members of the
Board of Directors or a majority of the members of any committee, with respect
to a meeting of such committee, as applicable).

 

C.           Standstill Period. During the period from the Closing until the
Shareholders Meeting, the Company will not, directly or indirectly, offer, sell,
grant any option to purchase (except for employee and director stock options
and/or stock bonuses), or otherwise dispose of (or announce any offer, sale,
grant or any option to purchase or other disposition of) (i) any equity or
equity equivalent securities, including without limitation any debt, preferred
stock or other instrument or security that is, at any time during its life and
under any circumstances, convertible into or exchangeable or exercisable for
common stock, or (ii) incur any additional indebtedness other than in the
ordinary course of business in a manner consistent with past practice.

 

D.           Liquidated Damages. The Company understands that failure to obtain
Shareholder Approval at the Shareholder Meeting (including any postponement or
adjournment thereof) could result in an economic loss to the Investors. As
compensation to the Investors for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) an aggregate amount of $1,200,000, on a
pro-rata basis to each Investor based upon the amount invested by such Investor,
within twenty Business Days of the Shareholder Meeting, and all Notes shall
remain outstanding following payment of such liquidated damages (and for the
avoidance of doubt, interest shall continue to accrue on such Notes until the
Maturity Date). Such liquidated damages shall be the sole and exclusive remedy
available to the Investors in the event that Shareholder Approval is not
obtained at the Shareholder Meeting, except in a circumstance where the Company
has otherwise intentionally breached its obligations under this Agreement.

 

VII.          GENERAL PROVISIONS.

 

A.           Survival of Warranties. The representations, warranties and
covenants of the Company and the Investors contained in or made pursuant to this
Agreement shall survive the execution and delivery of this Agreement for a
period of one year.

 

B.           Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties.

 

C.           Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Agreements shall be governed by and construed and enforced in accordance with
the internal laws of the State of New York, without regard to the principles of
conflicts of law thereof. The parties irrevocably submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York located in the borough of Manhattan in the City of New York, or if such
court does not have jurisdiction, the Supreme Court of the State of New York,
New York County, for the purposes of any suit, action or other proceeding
arising out of this Agreement or any transaction contemplated hereby (such
courts, the “New York Courts”). Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and the other Transaction
Agreements and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE OTHER TRANSACTION
AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. If either party
shall commence an action or proceeding to enforce any provisions of this
Agreement and the other Transaction Agreements, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorney's fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 



 

 



  

D.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including .pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

 

E.           Headings. The headings and captions used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement. All references in this Agreement to sections, paragraphs,
exhibits and schedules shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto, which exhibits are incorporated
herein by this reference.

 

F.           Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by telecopy or facsimile, upon confirmation of receipt, (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the third Business Day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

if to the Company:

 

9640 Medical Center Drive

Rockville, Maryland 20850

Attention:   General Counsel & Secretary

Facsimile:  240.864.2601

 

With a copy to (which shall not constitute notice):

 

Richard E. Baltz

Arnold & Porter LLP

555 12th St., N.W.

Washington, D.C.  20004

Facsimile:  202.942.5999

 

If to the Investor:

 

At the address provided to the Company by the Investor

 

G.           Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance) only with the written consent of the Company and
each Investor. Any amendment or waiver effected in accordance with this Section
7.8 shall be binding upon each Investor and the Company.

 

H.           Separability of Agreements; Severability of this Agreement. The
Company’s agreement with each of the Investors is a separate agreement and the
sale of the Notes and Warrants to each of the Investors is a separate sale.
Unless otherwise expressly provided herein, the rights of each Investor
hereunder are several rights, not rights jointly held with any of the other
Investors. Any invalidity, illegality or limitation on the enforceability of the
Agreement or any part thereof, by any Investor whether arising by reason of the
law of the respective Investor’s domicile or otherwise, shall in no way affect
or impair the validity, legality or enforceability of this Agreement with
respect to other Investors. If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 



 

 



  

I.           Entire Agreement. This Agreement, together with all exhibits and
schedules hereto, and the other Transaction Agreements constitute the entire
agreement and understanding of the parties with respect to the subject matter
hereof and supersedes any and all prior negotiations, correspondence,
agreements, understandings duties or obligations between the parties with
respect to the subject matter hereof.

 

J.           Further Assurances. From and after the date of this Agreement, upon
the request of any Investor or the Company, the Company and the Investors shall
execute and deliver such instruments, documents or other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the other Transaction
Agreements.

   

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

  

 

 

  

In Witness Whereof, the parties hereto have executed this Agreement as of the
date first above written.

 

  ENTREMED, INC.       By: /s/ Michael M. Tarnow   Name:  Michael M. Tarnow  
Title:    Executive Chairman



  

 

 

 

  INVESTORS:         By:             Name: ____________________           Title:
_____________________

   

 

 

 

EXHIBIT A

 

Schedule of Investors

 

 

 



EXHIBIT B

 

Form of Subordinated Mandatorily Convertible Note

 

NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER
ANY APPLICABLE STATE SECURITIES LAWS. NEITHER THIS NOTE NOR THE UNDERLYING
SECURITIES MAY BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE NOTE OR THE UNDERLYING
SECURITIES OR AN EXEMPTION THEREFROM UNDER SUCH ACT AND UNDER ANY APPLICABLE
STATE SECURITIES LAWS. THE COMPANY, IN ITS SOLE DISCRETION, SHALL HAVE THE RIGHT
TO REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY TO THE
EFFECT THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED IN CONNECTION WITH ANY
PROPOSED TRANSFER NOR IS SUCH TRANSFER IN VIOLATION OF ANY APPLICABLE STATE
SECURITIES LAWS. THIS LEGEND SHALL BE ENDORSED UPON ANY NOTE OR SECURITIES
ISSUED IN EXCHANGE FOR, OR UPON CONVERSION OF, THIS NOTE.

 

THIS OBLIGATION IS UNSECURED AND IS SUBORDINATE IN RIGHT OF PAYMENT TO ALL
SENIOR DEBT OF THE COMPANY, WHETHER NOW EXISTING OR HEREAFTER CREATED.

 

ENTREMED, INC.

 

SUBORDINATED MANDATORILY CONVERTIBLE NOTE

 

Note No. [●]

 

$[●]

 

January [●], 2012

 

Rockville, MD

 

FOR VALUE RECEIVED, EntreMed, Inc., a Delaware corporation (the “Company”),
promises to pay to __________, or its registered assigns (the “Holder”), in
lawful money of the United States of America, subject to the conversion
provisions of this Note pursuant to Section 3 below, the principal sum of
____________ Dollars ($_________), or such lesser amount as shall equal the
outstanding principal amount hereof, together with interest from the date of
this Note on the unpaid principal balance at a rate equal to six percent (6%)
per annum, computed on the basis of the actual number of days elapsed and a year
of 360 days. All unpaid principal, together with any then unpaid and accrued
interest, shall be due and payable on August 31, 2012 (the “Maturity Date”).

 

This Note was issued pursuant to the terms of that certain Convertible Note and
Warrant Purchase Agreement by and among the Company, the Holder and the
Investors listed on Exhibit A thereto, dated as of January 20, 2012, as such may
be amended or supplemented from time to time (the “Purchase Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned thereto in the Purchase Agreement. This Note and the Holder are subject
to certain restrictions, and are entitled to certain rights and privileges, set
forth in the Purchase Agreement.

 

The following is a statement of the rights of the Holder and the conditions to
which this Note is subject and to which the Holder, by the acceptance of this
Note, agrees:

 



 

 



  

1.            Definitions. As used in this Note, the following capitalized terms
have the following meanings:

 

(a)             “Business Day” shall mean any day other than a Saturday or
Sunday or other day on which the Nasdaq Stock Market is permitted or required by
law to close.

 

(b)             “Common Stock” shall mean the Company's common stock, par value
$0.01 per share, of the Company and stock of any other class of securities into
which such securities may hereafter have been reclassified or changed into.

 

(c)             “Conversion Price” shall mean $1.15, subject to adjustment as
provided pursuant to Section 5 below.

 

(d)             “Event of Default” has the meaning given in Section 5 hereof.

 

(e)             “Obligations” shall mean and include all loans, advances, debts,
liabilities and obligations, howsoever arising, owed by the Company to the
Holder of every kind and description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), now existing or
hereafter arising under or pursuant to the terms of this Note, including all
interest, fees, charges, expenses, attorneys' fees and costs and accountants'
fees and costs chargeable to and payable by the Company hereunder and
thereunder, in each case, whether direct or indirect, absolute or contingent,
due or to become due, and whether or not arising after the commencement of a
proceeding under Title 11 of the United States Code (11 U. S. C. Section 101 et
seq.), as amended from time to time (including post-petition interest) and
whether or not allowed or allowable as a claim in any such proceeding.

 

(f)             “Person” shall mean and include an individual, a partnership, a
corporation (including a business trust), a joint stock company, a limited
liability company, an unincorporated association, a joint venture or other
entity or governmental authority.

 

(g)             “Securities Act” shall mean the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.

 

2.            Interest Payments. Unless the Note is converted in accordance with
Section 3 hereof, accrued interest on this Note shall be payable on the Maturity
Date.

 

3.            Conversion Rights.

 

(a)            Upon Shareholder Approval, this Note shall automatically convert
on the next Business Day into shares of Common Stock. The number of shares of
Common Stock issuable upon conversion of this Note under this Section 3(a) shall
equal (i) the outstanding amount of principal and accrued interest due under
this Note as of the date of conversion, divided by (ii) the Conversion Price.

 

(b)            Subject to the limitations set forth in Section 3(f), the
principal balance and accrued interest due on this Note, in whole or in part,
may be converted at any time prior to the Maturity Date at the option of the
Holder into shares of Common Stock. The number of shares of Common Stock
issuable upon conversion of this Note under this Section 3(a) shall equal (i)
the outstanding amount of principal and accrued interest due under this Note
that the Holder elects to convert, divided by (ii) the Conversion Price.

 

(c)            Upon conversion of this Note pursuant to Section 3(a), the
applicable amount of outstanding principal and accrued interest of the Note
shall be converted without any further action by the Holder and whether or not
the Note is surrendered to the Company or its transfer agent. In order to
exercise the conversion privilege pursuant to Section 3(b), the Holder shall
surrender this Note to the Company, accompanied by written notice of conversion
in the form attached hereto as Exhibit A (or such other notice as is acceptable
to the Company) that the Holder elects to convert this Note. At the effective
time of any conversion, the rights of the Holder as a holder of this Note shall
cease (except with respect to the right of the Holder to receive a new note of
like tenor for the unconverted principal amount of this Note if the Holder has
elected pursuant to Section 3(b) to convert only a portion of the outstanding
principal amount of this Note), and the person(s) or entity(ies) entitled to
receive the Common Stock issuable upon conversion shall be treated for all
purposes as the record holder or holders of such Common Stock at such time. Upon
a conversion pursuant to Section 3, the Company shall instruct its transfer
agent to issue the shares of Common Stock issuable upon conversion in book-entry
form pursuant to instructions provided by the Holder to the Company. If the
Holder has elected to convert only a portion of the principal amount outstanding
on this Note, the Company shall also issue to the Holder a new Note of like
tenor representing the balance of the unconverted principal portion of this
Note.

 



 

 



  

(d)            Upon the conversion of all amounts due Holder in accordance with
this terms of this Note, this Note shall be cancelled and no further amounts
shall be due hereunder. Any full or partial conversion by the Holder shall have
no impact on the Warrant issued pursuant to the Purchase Agreement concurrently
herewith.

 

(e)            The Company shall not issue fractional shares upon conversion of
the Note but shall pay in cash the portion of the amount of this Note that
cannot be converted into a whole share.

 

(f)            Notwithstanding anything in this Note to the contrary, without
Shareholder Approval, the Note may not be converted in whole or in part, as
applicable, into shares of Common Stock if such conversion would result in the
Holder (either individually or as part of a group) owning, or having a right to
acquire, the greater of (i) 17.50% of the outstanding shares of the Company's
Common Stock or (ii) such number of shares that would cause a “change in
control” under the applicable rules of the Nasdaq Stock Market. The Holder
acknowledges and agrees that if Shareholder Approval is not obtained at the
Shareholder Meeting, the Holder shall be subject to the ownership limitations
set forth in this Section 3(f).

 

(g)            Upon receipt by the Company of evidence of the loss, theft,
destruction or mutilation of this Note, and (in the case of loss, theft or
destruction) of indemnity or security reasonably satisfactory to the Company,
and upon surrender and cancellation of this Note, if mutilated, the Company
shall execute and deliver to the Holder a new Note identical in all respects to
this Note.

 

(h)            Without the prior written consent of such Holder, neither the
principal amount nor any interest accrued on this Note may be prepaid by the
Company.

 

4.            Certain Adjustments; Notice of Certain Events.

 

(a)            Stock Dividends and Splits. If the Company, at any time while
this Note is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Note), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Conversion Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Note shall be proportionately
adjusted such that the aggregate Conversion Price of this Note shall remain
unchanged. Any adjustment made pursuant to this Section 4(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

 

(b)            Calculations. All calculations under this Section 4 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be.

 



 

 



  

(c)            Notice to Holders. If (A) the Company shall declare a dividend
(or any other distribution) on the Common Stock; (B) the Company shall declare a
special nonrecurring cash dividend on or a redemption of the Common Stock;
(C) the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights; (D) the approval of any stockholders of the Company
shall be required in connection with any reclassification of the Common Stock or
a Sale of the Company; or (E) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company; then, in each case, the Company shall cause to be mailed to the Holder
at its last address as it shall appear upon the Company's note register, at
least ten (10) calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, Sale of the Company or liquidation, dissolution or
winding up of the Company is expected to become effective or close, and the date
as of which it is expected that holders of the Common Stock of record shall be
entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, Sale of the Company or
liquidation, dissolution or winding up of the Company; provided, that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. If this Note is converted in connection with a Sale of the
Company, such conversion will be made contingent upon the consummation of the
Sale of the Company.

 

5.            Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” under this Note:

 

(a)            Failure to Pay. The Company shall fail to pay when due any
principal or interest payment on the due date hereunder and such payment shall
not have been made within five (5) days of the Company's receipt of written
notice to the Company of such failure to pay;

 

(b)            Voluntary Bankruptcy or Insolvency Proceedings. The Company shall
(i) apply for or consent to the appointment of a receiver for itself, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated, (v) become insolvent (as such term
may be defined or interpreted under any applicable statute), (vi) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vii) take any
action for the purpose of effecting any of the foregoing; or

 

(c)            Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for
the appointment of a receiver for the Company, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
the Company or the debts thereof under any bankruptcy, insolvency or other
similar law now or hereafter in effect shall be commenced, and an order for
relief entered or such proceeding shall not be dismissed or discharged within
thirty (30) days of commencement.

 

6.            Rights of Holder upon Default. Upon the occurrence of, and during
the continuation of, an Event of Default, any accrued but unpaid interest shall
be capitalized into the principal amount then outstanding. Upon the occurrence
or existence of any Event of Default described in Section 5, all outstanding
Obligations payable by the Company hereunder shall automatically become
immediately due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived.

 

7.            Successors and Assigns. Subject to the restrictions on transfer
described in Sections 9 and 10 below, the rights and obligations of the Company
and the Holder shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

 

8.            Waiver and Amendment. Any provision of this Note may be amended,
waived or modified upon the written consent of the Company and the Holder.

  





 

 

 

 



 

9.          Transfer of this Note. With respect to any offer, sale or other
disposition of this Note, the Holder will give written notice to the Company
prior thereto, describing briefly the manner thereof, together with (unless
waived by the Company) a written opinion of the Holder's counsel, or other
evidence if reasonably satisfactory to the Company, to the effect that such
offer, sale or other distribution may be effected without registration or
qualification (under any federal or state law then in effect). Upon receiving
such written notice and reasonably satisfactory opinion, if so requested, or
other evidence, the Company, as promptly as practicable, shall notify the Holder
that the Holder may sell or otherwise dispose of this Note, all in accordance
with the terms of the notice delivered to the Company. If a determination has
been made pursuant to this Section 9 that the opinion of counsel for the Holder,
or other evidence, is not reasonably satisfactory to the Company, the Company
shall so notify the Holder promptly after such determination has been made. Each
Note thus transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the Securities Act, unless in
the opinion of counsel for the Company either such legend is not required in
order to ensure compliance with the Securities Act. The Company may issue stop
transfer instructions to its transfer agent in connection with such
restrictions. Subject to the foregoing, transfers of this Note shall be
registered upon registration books maintained for such purpose by or on behalf
of the Company. Prior to presentation of this Note for registration of transfer,
the Company shall treat the registered holder hereof as the owner and holder of
this Note for the purpose of receiving all payments of principal and interest
hereon and for all other purposes whatsoever, whether or not this Note shall be
overdue, and the Company shall not be affected by notice to the contrary.
Notwithstanding anything in this Section 9 to the contrary, no opinion of
counsel shall be required with respect to any transfer by a Holder to its
officers, directors, partners, members, other affiliates or members of the
Holder's immediate family or a trust for the benefit of members of the Holder's
immediate family.

 

10.         Assignment by the Company. Neither this Note nor any of the rights,
interests or Obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by the Company without the prior written consent
of the Holder.

 

11.         Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by telecopy or facsimile, upon confirmation of receipt, (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the third Business Day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered as set forth in
Section 7.6 of the Purchase Agreement.

 

12.         Waivers. The Company hereby waives notice of default, presentment or
demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.

 

13.         No Stockholder Rights. Nothing contained in this Note shall be
construed as conferring upon the Holder or any other person the right to vote or
to consent or to receive notice as a stockholder of the Company.

 

14.         Remedies Cumulative. The remedies of the Holder as provided herein
and in any other documents governing or securing repayment hereof shall be
cumulative and concurrent and may be pursued singly, successively or together,
at the sole discretion of the Holder, to the extent provided herein and in the
Purchase Agreement and may be exercised as often as occasion therefor shall
arise. No act or omission of the Holder, including specifically, but without
limitation, any failure to exercise any right, remedy or recourse, shall be
effective as a waiver of any right of the Holder hereunder, unless set forth in
a written document executed by the Holder, and then only to the extent
specifically recited therein. A waiver or release with reference to one (1)
event shall not be construed as continuing, as a bar to, or as a waiver or
release of any subsequent right, remedy or recourse as to any subsequent event.

 

15.         Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with Section 7.3 of the Purchase Agreement.

 



 

 



 

The Company has caused this Note to be issued as of the date first written
above.

 



  ENTREMED, INC.         By:     Name:     Title:  



 



 

 



 

Exhibit A

 

Form of Conversion Notice

 

To: EntreMed, Inc.

 

The undersigned registered owner of this Note hereby exercises the option to
convert $__________ of the outstanding principal amount of this Note into shares
of Common Stock, in accordance with the terms of this Note, and directs that the
check in payment of the cash deliverable upon such conversion for fractional
shares be issued and delivered to the registered holder hereof unless a
different name has been indicated below and, if applicable, that a new note of
like tenor representing the unconverted portion of the principal amount of the
Note be issued and delivered to the registered holder hereof unless a different
name has been indicated below. If shares or a new note are to be issued in the
name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto.  Any amount required to be paid to
the undersigned on account of interest accompanies this Note.

 

Fill in for registration of shares (please print name and address): 

 

___________________________________ ___________________________________

 

Name Social Security or other

 

Taxpayer Identification Number

 

____________________________________

 

Street Address

 

_____________________________________

 

City, State and Zip Code 

 

Date: __________________ Signature(s): _______________________________

 

_______________________________

 

(must correspond with the name  as written upon the face of the Note in every
particular without alteration or enlargement or any change whatever) 

 

Fill in for registration of shares of Common Stock (and a new note representing
the unconverted portion of the converted Note, if applicable) if to be delivered
other than to and in the name of the registered holder of the Note (please print
name and address). 

 



 

 



 

      Name            (Address)    Signature Guarantee*      *Signature(s) must
be guaranteed by a participant in a recognized Signature Guarantee Medallion
Program (or other signature guarantor acceptable to the Company). (City, State
and Zip Code )    

 



 

 





 

EXHIBIT C

 

entremed, inc.

 

FORM OF

 

COMMON STOCK PURCHASE WARRANT

 

Warrant Shares: [___]   Issue Date: January ___, 2012

  

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, [Name of Investor] (the “Holder”) is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after 90 days following Shareholder Approval, or if
Shareholder Approval is not obtained, 90 days after the date of the Shareholder
Meeting (the “Initial Exercise Date”) and on or prior to the close of business
on the fifth anniversary of the Initial Exercise Date (the “Termination Date”)
but not thereafter, to subscribe for and purchase from EntreMed, Inc., a
Delaware corporation (the “Company”), up to [____] shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”) issuable upon
exercise of this Warrant (the “Warrant Shares”).

 



Section 1.              Definitions. Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in that certain Convertible
Note and Warrant Purchase Agreement (the “Purchase Agreement”), dated January
20, 2012, by and among the Company and the investors signatory thereto.

 



Section 2.               Exercise.

 

a)             Exercise of Warrant. Exercise of the purchase rights represented
by this Warrant may be made, in whole or in part, at any time or times on or
after the Initial Exercise Date and on or before the Termination Date by
delivery to the Company (or such other office or agency of the Company as it may
designate by notice in writing to the registered Holder at the address of the
Holder appearing on the books of the Company) of a duly executed facsimile copy
of the Notice of Exercise Form annexed hereto; and, within three Trading Days of
the date said Notice of Exercise is delivered to the Company, the Company shall
have received payment of the aggregate Exercise Price of the shares thereby
purchased by wire transfer or cashier’s check drawn on a United States bank.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within three Trading Days of the date the final
Notice of Exercise is delivered to the Company. Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased. The Holder and the Company shall
maintain records showing the number of Warrant Shares purchased and the date of
such purchases. The Company shall deliver any objection to any Notice of
Exercise Form within 1 Business Day of receipt of such notice. In the event of
any dispute or discrepancy, the records of the Holder shall be controlling and
determinative in the absence of manifest error. The Holder and any assignee, by
acceptance of this Warrant, acknowledge and agree that, by reason of the
provisions of this paragraph, following the purchase of a portion of the Warrant
Shares hereunder, the number of Warrant Shares available for purchase hereunder
at any given time may be less than the amount stated on the face hereof. As used
in this Warrant, “Trading Day” means a day on which the Common Stock is traded
on any of the Nasdaq Stock Market, or if the Common Stock is not traded on the
Nasdaq Stock Market, the OTC Bulletin Board.

 



 

 



 

b)              Limitations on Exercise. Notwithstanding anything in this
Warrant to the contrary, without Shareholder Approval, the Warrant may not be
exercised in whole or in part, as applicable, if such exercise would result in
the Holder (either individually or as part of a group) owning, or having a right
to acquire the greater of (i) 17.50% of the outstanding shares of the Company's
Common Stock or (ii) such number of shares that would cause a “change in
control” under the applicable rules of the Nasdaq Stock Market. The Holder
acknowledges and agrees that if Shareholder Approval is not obtained at the
Shareholder Meeting, the Holder shall be subject to the ownership limitations
set forth in this Section 2(b).

 

c)              Exercise Price. The exercise price per share of the Common Stock
under this Warrant shall be $1.40, subject to adjustment hereunder (the
“Exercise Price”).

 

d)              Mechanics of Exercise.

 

i.            Delivery of Certificates Upon Exercise. Shares purchased hereunder
shall be transmitted by the Company’s transfer agent to the Holder by crediting
the account of the Holder’s prime broker with the Depository Trust Company
through its Deposit Withdrawal Agent Commission (“DWAC”) system if the Company
is then a participant in such system, or, if requested by the Holder, by
physical delivery of a stock certificate to the address specified by the Holder
in the Notice of Exercise by the date that is three (3) Trading Days after the
latest of (A) the delivery to the Company of the Notice of Exercise Form, (B)
surrender of this Warrant (if required) and (C) payment of the aggregate
Exercise Price as set forth above (such date, the “Warrant Share Delivery
Date”). This Warrant shall be deemed to have been exercised on the first date on
which all of the foregoing have been delivered to the Company. The Warrant
Shares shall be deemed to have been issued, and Holder or any other person so
designated to be named therein shall be deemed to have become a holder of record
of such shares for all purposes, as of the date the Warrant has been exercised,
with payment to the Company of the Exercise Price and all taxes required to be
paid by the Holder, if any, pursuant to Section 2(d)(vi) prior to the issuance
of such shares, having been paid.

 

ii.         Delivery of New Warrants Upon Exercise. If this Warrant shall have
been exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.

 

iii.         No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.

 

iv.         Charges, Taxes and Expenses. Issuance of certificates for Warrant
Shares shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.

 

v.           Closing of Books. The Company will not close its stockholder books
or records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 



 

 



 



Section 3.              Certain Adjustments.

 

a)             Stock Dividends and Splits. If the Company, at any time while
this Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged. Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

 

b)         Calculations. All calculations under this Section 3 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

c)         Notice to Holder.

 

i.            Adjustment to Exercise Price. Whenever the Exercise Price is
adjusted pursuant to this Section 3, the Company shall promptly mail to the
Holder a notice setting forth the Exercise Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.

 

ii.         Notice to Allow Exercise by Holder. If (A) the Company shall declare
a dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, concurrently with any notice provided to holders of the
Company’s Common Stock or filed with the Commission, a notice stating (x) the
date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. The Holder shall remain entitled to exercise this Warrant during
the period commencing on the date of such notice to the effective date of the
event triggering such notice except as may otherwise be expressly set forth
herein.

 

Section 4.               Transfer of Warrant.

 

a)              Transferability. This Warrant and all rights hereunder are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with (i) a
written assignment of this Warrant substantially in the form attached hereto
duly executed by the Holder or its agent or attorney and funds sufficient to pay
any transfer taxes payable upon the making of such transfer and (ii) any other
documents or certificates reasonably requested by the Company to effect such
transfer. Upon such surrender and, if required, such payment, the Company shall
execute and deliver a new Warrant or Warrants in the name of the assignee or
assignees, as applicable, and in the denomination or denominations specified in
such instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. The Warrant, if properly assigned in accordance herewith,
may be exercised by a new holder for the purchase of Warrant Shares without
having a new Warrant issued.

 



 

 



 

b)              New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the initial issuance date set forth on the first page
of this Warrant and shall be identical with this Warrant except as to the number
of Warrant Shares issuable pursuant thereto.

 

c)              Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

Section 5.                Miscellaneous.

 

a)              No Rights as Stockholder Until Exercise. This Warrant does not
entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof as set forth in Section
2.

 

b)              Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

c)              Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then, such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

d)              Authorized Shares; Noncircumvention.

 

The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares. The Company further
covenants that its issuance of this Warrant shall constitute full authority to
its officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the Warrant Shares upon the
exercise of the purchase rights under this Warrant. The Company will take all
such reasonable action as may be necessary to assure that such Warrant Shares
may be issued as provided herein without violation of any applicable law or
regulation, or of any requirements of the trading market upon which the Common
Stock may be listed. The Company covenants that all Warrant Shares which may be
issued upon the exercise of the purchase rights represented by this Warrant
will, upon exercise of the purchase rights represented by this Warrant and
payment for such Warrant Shares in accordance herewith, be duly authorized,
validly issued, fully paid and nonassessable.

 



 

 



 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

e)             Governing Law. This Warrant shall be governed by and construed in
accordance with Section 7.3 of the Purchase Agreement.

 

f)              Nonwaiver and Expenses. No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice Holder’s rights, powers or remedies.

 

g)             Notices. Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Purchase Agreement.

 

h)             Remedies. The Holder, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.

 

i)               Successors and Assigns. Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

 

j)              Amendment. This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.

 

 

 

 



 

k)              Severability. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

 

l)              Headings. The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.

 

[Remainder of Page Intentionally Left Blank]

 



 

 

  

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

   



ENTREMED, INC.   By:     Name:    Title:   




 

 

 



 

NOTICE OF EXERCISE

  

To: entremed, inc. 

 

(1)         The undersigned hereby elects to purchase ________ Warrant Shares of
the Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any. Payment shall take the form of in lawful
money of the United States, by wire transfer of immediately available funds or
by check.

 

(2)         Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below: 

 

_______________________________



  

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

  

_______________________________    _______________________________   
_______________________________

 

  

[SIGNATURE OF HOLDER] 

 

Name of Investing Entity:
________________________________________________________________________ 

Signature of Authorized Signatory of Investing Entity:
_________________________________________________ 

Name of Authorized Signatory:
___________________________________________________________________ 

Title of Authorized Signatory:
____________________________________________________________________ 

Date:
________________________________________________________________________________________

 

 

 

 



  

ASSIGNMENT FORM 

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.) 

 

FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to

  

_______________________________________________ whose address is 

 

_______________________________________________________________.

 

 

 

_______________________________________________________________

 

 

Dated: ______________, _______ 

 

 

Holder’s Signature:       Holder’s Address:              

  

Signature Guaranteed: ___________________________________________

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 



 

  